Title: John Jay to John Adams, 1 Nov. 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir
            
            

              New York

              1st: November 1786
            
          

          My last to you was dated 4th: Ult:
            since which I have been honored with yours of the 15th. July
            last, which was immediately communicated to Congress.—
          My Report on the Answer of the british Minister to your Memorial
            respecting our frontier Posts is under the Consideration of Congress. Your Ideas and
            mine on those Subjects very nearly correspond, and I sincerely wish that you may be
            enabled to accommodate every Difference between us and Britain, on the most liberal
            Principles of Justice and Candor. The Result of my Enquiries into the Conduct of the
            States relative to the Treaty is that there has not been a single Day since it took
            Effect on which it has not been violated in America by one or other of the States—and
            this Observation is equally just whether the Treaty be supposed to have taken Effect
            either at the Date or Exchange of the provisional Articles, or on the Day of the Date of
            the definitive Treaty, or of the Ratifications of it.—
          Our Affairs are in a very unpleasant Situation and Changes become
            necessary and in some little Degree probable. When Government either from Defects in its
            Construction or Administration, ceases to assert its Rights, or is too feeble to afford
            Security, inspire Confidence and overawe the ambitious and licentious, the best Citizens
            naturally grow uneasy and look to other Systems.—
          How far the Disorders of Massachusetts may extend or how they will
            terminate is problematical; nor is it possible to decide whether the People of Rhode
            Island will remain much longer obedient to the very extraordinary and exceptionable Laws
            passed for compelling them to embrace the Doctrine of the political Transubstantiation
            of Paper into Gold and Silver.—
          I suspect that our Posterity will read the History of our last four
            Years with much Regret.—
          I enclose for your Information a Pamphlet containing the Acts of
            the different States granting an Impost to Congress.—
          You will also find enclosed a Copy of an Act of Congress of 20th. and 21st. Ult. for raising an additional Number of Troops. This Measure
            was doubtless necessary, although the Difficulty of providing for the Expence of it, is
            a serious one. I flatter myself you will be able to obviate any improper Suspicions
            which the Minister may be led to entertain respecting the Object of this Force. I have
            pressed the Policy of deciding on my Report on the Infractions of the Treaty without
            Delay, that you may thence be furnished with conclusive Arguments against the
            Insinuations of those who may wish to infuse and support Opinions unfavorable to us on
            those Points.—
          The Newspapers herewith sent will give you Information in Detail of
            Indian Affairs, but they will not tell you what however is the Fact that our People have
            committed several unprovoked Acts of Violence against them. These Acts ought to have
            excited the Notice of Government and been punished in an exemplary Manner.—
          There is Reason to believe that the People of Vermont are in
            Correspondence with Canada. This Hint by calling your Attention to that Subject may
            possibly suggest Modes of Inquiry and further Discoveries on your Side of the Water.
            Some suppose that the eastern Insurgents are encouraged if not moved by Expectations
            from the same Quarter but this is as yet mere Suspicion.—
          I have left my Dispatches for Mr.
            Jefferson (which you will find under the same Cover with this) open for your Inspection.
            You will perceive that the Nature of them is such, as to render it expedient that they
            should be conveyed to him without Risque of Inspection. That Consideration induced me to
            decline sending them by the french Packet.—
          With great and sincere Esteem and Regard / I have the Honor to be /
              Dr Sir / Your most obt.
            & very hble: Servt.
          
            
              John Jay—
            
          
        